Title: To George Washington from Colonel David Mason, 4 April 1777
From: Mason, David
To: Washington, George



Sir,
Williamsburg [Va.] 4th April. 1777

Your Orders of the 12th of March last came to hand this Day The contents of which I Duly Notice and shall to the Utmost of my Power comply with; The State of my Regiment I cannot give your Excellency an exact account of at this time, but will inform you of the Number of

Men that marched from this Station to day and Tomorrow, which will be about two Hundred and eighty, and I hope to have at Fredericksburg at least one hundred and fifty having ordered a Company from the South side of James River to rendezvouse their as well as the Troops of the Northern Neck thats allotted to my Regiment: Having no Majr with me, as Majr Richardson who was allotted to me is gone on to Head Quarters, I was at a loss how to conduct myself on the Occasion & applied to Brigadier General Lewis as well as to the Govenour and Council, The Govenour & Council came to a Resolution on the Occasion which I take the liberty of Inclosing to your Excellency. Subsequent to the Resolution finding that Genl Lewis disapproved of Lt Colo. Innis’s going with me, and wishing to do my Duty if Possible by Strictly complying with your Commands, I have determined that my Lieutent Colo. shall stay behind, Colo. Innis knowing how exceedingly he will be Embarrised in the recruiting business as being an intire Stranger to the Southern People & having a very great desire to March with the Troops, considering himself better acquainted in the Military department than myself is exceedingly Uneasy; In that case Your Excellency will be pleased to Act as you think best for the service, being determined to do my Duty in every respect thats in my Power—I have only to add that in a few Days I hope to be able to give you a more proper Account of the State of my Regiment, and have to Assure Your Excellency that I am with the greatest regard your Excellency’s Most obedient Hbble Servant

David Mason

